Exhibit 10.2

 

Performance Share Agreement

This Performance Share Agreement (this “Award Agreement”), dated as of
___________, 20__ (the “Grant Date”), between ServiceMaster Global Holdings,
Inc., a Delaware corporation (the “Company”), and _____________ (the
“Participant”), is being entered into pursuant to Article IX of the Amended and
Restated ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan (the
“Plan”).  The meaning of capitalized terms that are not defined in this Award
Agreement may be found in the Plan.

The Company and the Participant hereby agree as follows:

Section 1.    Confirmation of Grant.  Subject to the terms of this Award
Agreement, the Company hereby evidences and confirms, effective as of the Grant
Date, its grant to the Participant of Performance Shares representing the right
to receive ______ Shares, which represents the number of Shares that would be
earned under Section 2 of this Award Agreement if the Performance Goal set forth
in Section 2 is achieved “at target” (the “Target Number of Shares”), as
adjusted (i.e., increased or decreased) pursuant to Section 2 of this Award
Agreement.  Such performance shares are allocated 50% and 50%, to Cumulative
Adjusted Earnings per Share (“EPS”) and Cumulative Revenue pursuant to Section 2
of this award agreement.  This Award Agreement is entered into pursuant to, and
the terms of the Performance Shares are subject to, the terms of the Plan.  If
there is any conflict between this Award Agreement and the terms of the Plan,
the terms of the Plan shall govern.    

Section 2.    Vesting and Forfeiture.  So long as the Performance Goals, which
are Cumulative Adjusted EPS (as defined below) and Cumulative Revenue,  are met
or exceeded for the three-year Performance Cycle beginning January 1, 20__ and
ending December 31, 20__, the Performance Shares shall vest on the last day of
the Performance Cycle (the “Vesting Date”), subject to the Participant’s
continued employment with the Company or any Subsidiary through the Vesting
Date, based on the following vesting formula:  the number of Performance Shares
that vests on the Vesting Date will be determined by (i) multiplying the Target
Number of Shares plus the number of additional Target Dividend Shares credited
to the Participant pursuant to Section 5 of this Award Agreement by (ii)  the
“Payout Multiple” derived from the chart below, with linear interpolation
between the Cumulative Adjusted EPS achievement Performance Multiple and the
Cumulative Revenue Performance Multiple with the corresponding Payout Multiple:

﻿

Cumulative Adjusted EPS for the Performance Cycle

Performance Multiple

Performance Level

Payout Multiple

<xxx

0%

 

0%

$xxx

50%

Threshold

50%

$xxx

95 - 105%

Target

100%

≥$xxx

125%

Maximum

200%





--------------------------------------------------------------------------------

 



﻿

Cumulative Revenue for the Performance Cycle

Performance Multiple

Performance Level

Payout Multiple

<xxx

0%

 

0%

$xxx

50%

Threshold

50%

$xxx

95 - 105%

Target

100%

≥$xxx

125%

Maximum

200%

﻿

For purposes of the forgoing chart, the Cumulative Adjusted EPS means the sum of
Adjusted EPS (positive or negative) for each fiscal year during the Performance
Cycle and Cumulative Revenue means the sum of revenue for each fiscal year
during the Performance Cycle.  The performance multiple described above will be
subject to a Total Shareholder Return (“TSR”) modifier as described below. The
determination of the number of Performance Shares that vest will be certified by
the Administrator as soon as reasonably practicable following the Vesting Date,
but in no event later than 30 business days following the release of earnings by
the Company for the Company’s 20__ fiscal year.

Adjusted EPS is calculated as Adjusted Earnings divided by the Adjusted Share
Count.

Adjusted Earnings is defined as income (loss) from continuing operations before:
amortization expense;  impairment of software and other related costs;
impairment of intangible assets of any kind; non-cash impairment of property and
equipment, goodwill or intangible assets (including non-cash asset impairment
charges of any kind) or intangible assets of any kind; restructuring charges;
loss on extinguishment of debt; income and expense resulting from unusual or
infrequent items as determined under accounting principles generally accepted in
the United States of America; the cumulative effects of accounting and tax law
changes; acquisition related costs; and the tax impact of all of the
aforementioned adjustments.

Adjusted Earnings or the Performance Goals, as applicable, shall be adjusted for
acquisitions pursuant to the Acquisition Rules outlined on Exhibit A.

Adjusted Share Count is defined as the diluted weighted-average common shares
outstanding as disclosed in the Company’s Annual Report on Form 10-K for each
fiscal year, as adjusted to include planned cumulative share repurchases during
the Performance Cycle as contemplated by the Company’s Compensation Committee on
the date of grant.

Interest Expense is defined as interest expense as disclosed in the Company’s
10-K each year, as adjusted to include our planned debt paydown from the sale of
retained shares of frontdoor, inc. during the Performance Cycle as contemplated
by the Company’s Compensation Committee on the date of the grant.

Total Shareholder Return (“TSR”) Modifier is defined as the adjustment to the



--------------------------------------------------------------------------------

 



payout multiplier calculated for the Cumulative Adjusted EPS and Cumulative
Revenue measures, based on the comparison of the Company’s TSR to the TSR of the
Company’s Peer Group for the Performance Cycle. The payout multiplier calculated
for the Cumulative Adjusted EPS and Cumulative Revenue measures will be
increased by 20 percentage points if the Company’s TSR exceeds the 75th
percentile of the TSR of the Peer Group or will be decreased by 20 percentage
points if the Company’s TSR is below the 25th percentile of the TSR of the Peer
Group. In no case will the total payout exceed 220% of the target payout.  

Peer Companies means the list of companies appearing in Exhibit B of this
Agreement. In the event of a merger, acquisition, or other similar business
combination of a Peer Company during the Performance Period where the Peer
Company is not the surviving entity or a Peer Company is taken private or is no
longer publicly traded in the United States during the Performance Period, the
company shall no longer be a Peer Company. In the event of a bankruptcy,
liquidation, or dissolution of a Peer Company or a Peer Company otherwise ceases
to conduct operations during the Performance Period, its 3-Year TSR shall be
deemed to be -100%.

Any Performance Shares that do not become vested as of the Vesting Date shall be
forfeited.

Section 3.    Effect of a Change in Control.    Unless otherwise determined by
the Administrator, no cancellation, acceleration of vesting or other payment
shall occur with respect to any PSU in connection with a Change in Control
occurring prior to the end of the performance cycle, if the Administrator
reasonably determines prior to the Change in Control that the Employee shall
receive an “Alternative Award” meeting the requirements of the Plan; provided,
however, that if within two years following a Change in Control, the Employee's
employment is involuntarily (other than for Cause) terminated or the Employee
resigns with Good Reason (as defined below), at a time prior to the end of the
second year of the performance cycle and when any portion of the Alternative
Award is unvested, the unvested portion of such Alternative Award shall
immediately vest in full at the “Target” level performance and, at a time after
the second year of the performance cycle, but prior to the vesting date, the
unvested portion of such Alternative Award shall immediately vest in full at the
actual performance level, if that can be reasonably determined, otherwise at the
“Target” level performance, such Employee shall be provided with either cash or
marketable stock equal to the fair market value of the stock subject to the
Alternative Award on the date of termination.

(a)    Good Reason means, without the Employee’s written consent, the  
 occurrence of any of the following events:

i.    The reduction in any material respect in the Employee’s position(s),
authorities or responsibilities that they had with the Company immediately prior
to the time of the Change in Control;

ii.    A material reduction in Employee’s annual rate of base salary, annual
target cash bonus opportunity or annual target long-term



--------------------------------------------------------------------------------

 



incentive opportunity, each in effect as of immediately prior to the date of the
Change in Control; or

iii.    A material change in the location of Employee’s location of work which
will be at least more than 50 miles from their place at work at the Company
immediately prior to the date of the Change in Control.

If the Employee determines that Good Reason exists, the Employee must notify the
Company in writing, within ninety (90) days following the initial existence of
such grounds that the Employee determines constitutes Good Reason, or else such
event shall not constitute Good Reason under the terms of the Employee’s
employment.  If the Company remedies such event within thirty (30) days
following receipt of such notice, the Employee may not terminate employment for
Good Reason as a result of such event (the “Cure Period”).  In the event the
Company does not timely remedy such event, the Employee must terminate his
employment ninety (90) days following the end of the Cure Period. 

Section 4.    Effect of Termination of Employment.  Upon termination of the
Participant’s employment with the Company and its Subsidiaries for any reason
prior to the Vesting Date, the Performance Shares evidenced by this Award
Agreement shall be forfeited, provided that if the Participant’s employment is
terminated in a Special Termination (i.e., by reason of the Participant’s death
or Disability) prior to the Vesting Date, then the Participant’s Performance
Shares evidenced by this Award Agreement shall become vested as to the number of
such Performance Shares that would have vested at the “Target” Performance Level
indicated in Section 2, multiplied by a fraction, the numerator of which is the
number of days elapsed from the beginning of the performance cycle through the
date of the Special Termination and the denominator of which is the number of
days in the Performance Cycle. The Participant, or the Participant’s estate or
beneficiary, shall receive one Share in respect of each such vested Performance
Share within 90 days following the date of the Special Termination.

Section 5.    Dividend Equivalents.  If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall not
credit to the Participant any additional number of Performance Shares. 

Section 6.    Settlement.  Except as otherwise provided in Article XIV of the
Plan and in Section 4, promptly following the date on which the number of
Performance Shares that vest is certified by the Administrator pursuant to
Section 2 of this Award Agreement, but in any event during the Company’s 2019
fiscal year, the Participant shall receive one Share in respect of each such
vested Performance Share.

Section 7.    Miscellaneous

(a)    Restrictive Covenants.  In consideration of the grant of the Performance
Shares, during the Participant’s employment with the Company and its
Subsidiaries (the “Company Group”) and for a period of twelve (12) months
following the termination of the Participant’s employment (whether such



--------------------------------------------------------------------------------

 



termination is initiated by the Participant or the Participant’s employer),  the
Participant shall not (i) become employed by, operate or provide services to any
business or other entity that competes with the Company Group; (ii) solicit or
sell any product or service in competition with the Company Group to any person,
business or other entity that is a customer of the Company Group; (iii)
interfere with the Company Group’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners; or (iv)
induce or encourage any Company Group employee to leave his/her position or to
seek employment or association with any person or entity other than the Company
Group.  This Award Agreement is in addition to and does not supersede any other
agreements between the Participant and the Company Group prohibiting competition
with the Company Group.

(b)    Dispute Resolution.  Any dispute or controversy between the Participant
and any member of the Company Group, whether arising out of or relating to this
Award Agreement, the breach of this Award Agreement, or otherwise, shall be
resolved in accordance with the ServiceMaster We Listen Dispute Resolution Plan
then in effect.  Notwithstanding the foregoing, the Participant agrees that the
members of the Company Group may seek a temporary restraining order and/or
preliminary injunction in any court of competent jurisdiction, without the
posting of a bond, in order to preserve the status quo or to enforce the
restrictive covenants in Section 7(a) of this Award Agreement.

(c)    Incorporation of Forfeiture Provisions.  The Participant acknowledges and
agrees that, pursuant to the Plan, the Participant shall be subject to the
Company’s Clawback Policy and any generally applicable disgorgement or
forfeiture provisions set forth in Article XIII of the Plan as of the date of
this Award Agreement or as required by applicable law after the date of this
Award Agreement.

(d)    Authorization to Share Personal Data.  The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Award Agreement or the administration of the Plan.  

(e)    No Right to Continued Employment. Nothing in this Award Agreement shall
be deemed to confer on the Participant any right to continue in the employ of
the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

(f)    Binding Effect; Benefits.  This Award Agreement shall be binding upon and
inure to the benefit of the parties to this Award Agreement and their respective
successors and assigns.  Nothing in this Award Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Award Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any



--------------------------------------------------------------------------------

 



provision contained herein.

(g)    Waiver; Amendment.  The waiver by any party hereto or beneficiary hereof
of a breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.  This Award Agreement may
not be amended, modified or supplemented, except (i) by a written instrument
executed by the Participant and the Company, (ii)  as authorized under the Plan
(including under Section 4.3 of the Plan), or (iii) by the Administrator at any
time, and from time to time, provided,  however, that the rights of the
Participant under this Award Agreement shall not be adversely under this clause
(iii) without the Participant's written consent.

(h)    Applicable Law.  This Award Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Award Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(i)    Section and Other Headings, etc.  The section and other headings
contained in this Award Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Award Agreement.

(j)    Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

﻿

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

THE PARTICIPANT:

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿





--------------------------------------------------------------------------------

 



Exhibit A

﻿

﻿

Acquisition Rules of Engagement

﻿

Materiality threshold:

•    Any single acquisition that reflects at least $100M in expected annual
revenue during the first 18 months

•    A combination of two or more acquisitions:

•    In the first year of the performance period which cumulatively exceed $50M
in annualized revenue shall adjust the PSU goal for expected revenue above $50M

•    In the second year of the performance period which cumulatively exceed $50M
in annualized revenue shall adjust the PSU goal for any expected revenue above
$50M

•    Total cost of an acquisition under $10M will not be added to the plan but
actual revenue and EBITDA will be included

﻿

 

 

 

Size of Acquisition

1st Year of Performance

2nd Year of Performance

3rd Year of Performance

≥ $100M in annual revenue

Modify the PSU performance goals to include the pro-forma impact if the
acquisition is made in the first 18-months of performance period

Results from acquisitions excluded if the acquisition is made in the second
18-months of the performance period

Two or more acquisitions in fiscal year totaling > $50M in expected annual
revenue

Modify the PSU performance goals to include the pro-forma impact above $50M

Modify the PSU performance goals to include the pro-forma impact above $50M

Results from acquisitions excluded

Total cost of acquisition < $10M

Included with no adjustment to the PSU performance goals

Included with no adjustment to the PSU performance goals

Included with no adjustment to the PSU performance goals





--------------------------------------------------------------------------------

 



Exhibit B

﻿

﻿

Peer Companies List

﻿

ADT

Advanced Disposal

Brightview Holdings

Brink's

Casella Waste Systems

Central Garden & Pet

Chemed

Covanta

FirstService Corp

H&R Block

Rentokil

Rollins

Scotts Miracle-Gro

Service Corp International

Spectrum Brands

Stericycle

UniFirst

WW (Weight Watchers)

﻿



--------------------------------------------------------------------------------